The appellant was convicted of the offense of assault with a prohibited weapon, and his punishment assessed at two years confinement in the state penitentiary.
The record contains no bills of exception. There is but one special charge requested by appellant, and it was refused by the trial court. The refusal of said special charge was not excepted to and for this reason is not entitled to consideration by this court.
We have examined the learned trial judge's charge and find that the same amply and correctly presented the law applicable to this case and is not subject to the objections and exceptions made to same. The indictment sufficiently charges the offense, and the evidence abundantly supports the verdict. Finding no errors in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.